Citation Nr: 0933660	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-27 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder secondary to service-connected disability of 
postoperative excision of exostosis from navicular of right 
foot, and if so, whether service connection is warranted for 
the claimed disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
postoperative iatrogenic varus hind foot, cavus foot and 
sural nerve injury secondary to service-connected disability 
of postoperative excision of exostosis from navicular of 
right foot, and if so, whether service connection is 
warranted for the claimed disability. 

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for major 
depressive disorder secondary to service-connected disability 
of postoperative excision of exostosis from navicular of 
right foot, and if so, whether service connection is 
warranted for the claimed disability.

4. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple extremity arthritis secondary to service-connected 
disability of postoperative excision of exostosis from 
navicular of right foot, and if so, whether service 
connection is warranted for the claimed disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hip disorder secondary to service-connected 
disability of postoperative excision of exostosis from 
navicular of right foot, and if so, whether service 
connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.
In August 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Houston, Texas RO.  
A transcript of the hearing is of record.

The Board remanded these matters to the RO in December 2008 
for proper VCAA notice for new and material claims and to 
obtain Social Security Administration disability records.  
After accomplishing the requested action to the extent 
possible, the RO continued the denial of each claim (as 
reflected in the July 2009 supplemental statement of the case 
(SSOC)) and returned these matters to the Board for further 
appellate consideration.

The issues of whether new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for multiple extremity arthritis and bilateral hip 
disorder and entitlement to service connection for left foot 
disorder and major depression are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision in August 2003 denied the 
veteran's claims of entitlement to service connection for a 
left foot disorder, low back pain and major depression.  

2.  Evidence associated with the claims file since the August 
2003 rating decision was not of record at the time of the 
August 2003 decision and relates to an unestablished fact 
necessary to substantiate the Veteran's claim of entitlement 
to service connection for a low back disorder.

3.  The evidence of record is at least in equipoise in 
showing that the Veteran's back disability manifested by low 
back pain is related to service-connected postoperative 
excision of exostosis from navicular of right foot.

4.  Evidence associated with the claims file since the August 
2003 rating decision was not of record at the time of the 
August 2003 decision and relates to an unestablished fact 
necessary to substantiate the Veteran's claim of entitlement 
to service connection for a left foot disorder to include 
left postoperative iatrogenic varus hind foot, cavus foot and 
sural nerve injury.

5.  Evidence associated with the claims file since the August 
2003 rating decision was not of record at the time of the 
August 2003 decision and relates to an unestablished fact 
necessary to substantiate the Veteran's claim of entitlement 
to service connection for a major depressive disorder.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  The evidence received subsequent to the August 2003 
rating decision is new and material, and the claim of 
entitlement to service connection for a low back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3. A back disability manifested by low back pain is 
proximately due to the service-connected disability of 
postoperative excision of exostosis from navicular of right 
foot.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008). 

4.  The evidence received subsequent to the August 2003 
rating decision is new and material, and the claim of 
entitlement to service connection for a left foot disability 
to include left postoperative iatrogenic varus hind foot, 
cavus foot and sural nerve injury is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

5.  The evidence received subsequent to the August 2003 
rating decision is new and material, and the claim of 
entitlement to service connection for major depression is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

With respect to claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial. 

Regarding the Veteran's request to reopen the claims of 
entitlement to service connection for a left foot disorder, a 
low back disorder and a major depressive disorder, the Board 
has determined that new and material evidence has been 
presented and thus it is granting in full the benefits sought 
on appeal.  Thus, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or 
the duty to assist in respect to the claim of whether new and 
material evidence has been submitted to reopen the claims, 
such error was harmless and will not be further discussed.

II.  New and Material Evidence

An unappealed rating decision in August 2003 denied the 
Veteran's claims of entitlement to service connection for a 
left foot disorder, a low back disorder and a major 
depressive disorder.  The August 2003 rating decision denied 
the Veteran's service-connection claim for a left foot 
condition on the basis that there was no evidence of any 
injury or disease of the left foot in service and there was 
no evidence of degenerative arthritis of the left foot in 
service or within the presumptive period.  The Veteran's 
service connection claim for a low back disorder was denied 
because the evidence did not show that the Veteran's lower 
back pain is related to the service-connected right foot 
condition and there is no evidence of the disability during 
military service.  The August 2003 rating decision denied the 
Veteran's claim for major depression on the basis that the 
evidence did not show major depression related to the 
service-connected right foot condition, nor any evidence of 
depression in service.  The relevant evidence of record at 
the time of the August 2003 rating decision consisted of 
service treatment records, private treatment records, a 
private medical opinion, VA treatment records and a July 2003 
VA examination.  The Veteran did not submit a notice of 
disagreement within the required time limit.  Therefore, the 
August 2003 rating decision is final based on the evidence of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

The Veteran filed a request to reopen his claims of 
entitlement to service connection for a left foot disorder, a 
low back disorder and a major depressive disorder in 
September 2003.  Evidence received since the August 2003 
rating decision includes private treatment records, private 
nexus opinions, VA treatment records, VA examinations, Social 
Security Administration (SSA) disability records, statements 
by the Veteran and an August 2008 Travel Board hearing 
transcript.  All of the evidence received since the August 
2003 rating decision is new in that it was not of record at 
the time of the August 2003 decision.  In addition, the Board 
finds that the evidence is material.  A private medical 
opinion dated in May 2007 asserts that the Veteran's current 
left foot disability and back disability are related to his 
service-connected right foot disorder and a January 2005 VA 
treatment record indicates that the Veteran's depression is 
aggravated by his service-connected right foot condition.  

Thus, the Board finds the new evidence relates to an 
unestablished fact necessary to substantiate the Veteran's 
claims and raises a reasonable possibility of substantiating 
the claims.  38 C.F.R. § 3.156(a).  Such evidence is so 
significant that it must now be considered in order to fairly 
decide the merits of the issues on appeal.  Accordingly, the 
Veteran's claims of entitlement to service connection for a 
left foot disorder, a low back disorder and a major 
depressive disorder are reopened.  38 C.F.R. § 3.156(a).

III. Merits of the Claim for Service Connection

The Veteran contends that his chronic low back pain is 
related to his service-connected right foot disability.  He 
reported that the onset of his back pain was several years 
ago and the medical record indicates that the Veteran first 
complained of a back condition more than 10 years ago.  See 
September 2006 VA examination. 

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In addition, service connection for a claimed disability may 
be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).   A claim for 
secondary service connection generally requires competent 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).  Specifically, there must be medical 
evidence of (1) a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence of a 
nexus between the service-connected disability and the 
current disability. See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that effective October 10, 2006, VA amended 
38 C.F.R. § 3.310 to implement the Court's decision in 
Allen, which, addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 
71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c).   Under the revised section 3.310(b), the regulation 
provides that VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  See 71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (codified in 3.310(b) (2006)).  
A review of the regulatory comments reveal that, ultimately, 
it is the veteran's responsibility to support his or her 
claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).

However, in this case, the Veteran's claims were filed prior 
to the effective date of the revised regulation.  As such, 
the Board finds that the prior version of the regulation is 
more advantageous to the Veteran and should be applied.  
When a regulation changes and the former version is more 
favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change.  See generally, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003). 

In assessing the Veteran's service connection claim for a low 
back disorder, the Board must first determine whether the 
Veteran has a current diagnosis of the claimed disability.  A 
January 2004 VA examination showed that the examiner 
contributed the Veteran's low back pain to a back strain.  
The examiner noted that the Veteran presented with 
degenerative joint disease of a mild degree, but previous x-
rays failed to show any findings.  A September 2002 private 
treatment record documented a diagnosis of chronic low back 
pain, facet syndrome and sacroiliitis.  A CT scan of the 
lumbar spine showed a bulging disc at L4-5 with mild stenosis 
and some degree of facet joint arthropathy.  In addition, a 
rating decision dated in October 1989 granted service 
connection for postoperative excision of exostosis from 
navicular of the right foot with an evaluation of 10 percent 
effective April 2, 1989.  Thus, the first and second criteria 
for service connection on a secondary basis have been 
established.  See 38 C.F.R. § 3.310(a); Wallin, 11 Vet. App. 
at 512.

Regarding the issue of whether the medical evidence shows a 
nexus between the Veteran's current back disability and his 
service-connected right foot disability, the record contains 
a letter dated in January 2006 from a private physician who 
works in pain care to the Veteran's private internist.  The 
letter documented that the presumptive underlying diagnosis 
or cause of the veteran's low back pain is from his foot 
injury.  

The Veteran was provided with a VA examination in January 
2004 for his low back pain.  The Veteran's claims file was 
not available; however, the examiner reviewed the Veteran's 
electronic VA medical file.  He provided the opinion that the 
Veteran's chronic low back pain is most likely a back strain 
related to and secondary to the poor mobility and balance 
that the Veteran presented with making the muscles of the 
back to spasm and produce a mechanical etiology for the back.  
.  He provided the opinion that the back pain is probably 
aggravated by the present situation with the feet.  The 
Veteran underwent another VA examination in September 2006 by 
the same examiner as the January 2004 VA examination.  After 
a review of the claims file and an examination of the 
Veteran, the examiner determined that the Veteran's history 
of back pain and back strain is less likely than not with a 
less than 50/50 probability related to the right foot 
condition, status post navicular excision due to exostosis.  
He noted that it seems the onset of the Veteran's back pain 
and the change in function was after the left foot surgery.  
The examiner highlighted that previous evaluations show that 
the Veteran has had more symptomatology and problems with the 
left foot than with the right foot.  He asserted that after a 
review of the record he reconsidered his previous assessments 
in view that he considers that the back strain and mobility 
is most likely related to the left foot condition and it is 
less likely as not related to the service-connected right 
foot condition. 

The Veteran submitted a letter dated in May 2007 from his 
private physician, which noted that the Veteran sought an 
initial medical evaluation in February 2007 complaining of 
moderately severe low back pain with radicular symptoms 
extending down his bilateral lower extremities with an 
increasing prevalence on the left side.  The physician 
provided the opinion that the majority of the Veteran's 
current symptomatology is residuals due to his original 
injury to the right foot and lower extremity.  He noted that 
it was not uncommon and highly likely that after years of 
compensating with an antalgic gait, his symptoms would 
progressively worsen, eventually migrate, and affect the 
surrounding areas to include the Veteran's low back.  

After a careful review of the evidence to include the 
aforementioned medical opinions, the Board finds no reason to 
accord more weight to one opinion over the other.  Thus, the 
record contains an approximate balance of positive and 
negative evidence regarding the issue of whether the 
Veteran's current back disability manifested by back pain is 
related to his service-connected right foot disorder.  As 
such, the Board resolves any reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102.  
Accordingly, the Board finds that entitlement to service 
connection for a back disability manifested by low back pain 
is warranted.


ORDER

1.  New and material evidence having been submitted, a claim 
of entitlement to service connection for a low back disorder 
is reopened.

2.  Entitlement to service connection for a back disability 
manifested by low back pain secondary to service-connected 
postoperative excision of exostosis from navicular of right 
foot is granted.

3.  New and material evidence having been submitted, a claim 
of entitlement to service connection for a left foot disorder 
to include left postoperative iatrogenic varus hind foot, 
cavus foot and sural nerve injury is reopened and the appeal 
is granted to that extent only.

4.  New and material evidence having been submitted, a claim 
of entitlement to service connection for a major depressive 
disorder is reopened and the appeal is granted to that extent 
only.


REMAND

A review of the record reveals that this case must be 
remanded to the RO for further development before the Board 
may proceed in evaluating the Veteran's request to reopen the 
claims of entitlement to service connection for multiple 
extremity arthritis and a bilateral hip disorder and the 
Veteran's claims of entitlement to service connection for a 
left foot disability, a low back disability and a major 
depressive disorder.  

The Board observes that the Veteran testified during the 
August 2008 Travel Board hearing that a physician at Beaumont 
VA Outpatient Center in 2007 or 2008 indicated that the 
Veteran's multiple disabilities are secondary to the service-
connected right foot disorder.  See August 2008 Travel Board 
hearing transcript at 6.  VA treatment records from Beaumont 
VA Outpatient Center for 2007 and 2008 are not associated 
with the claims file.  Thus, the RO should obtain any VA 
treatment records from Beaumont VA Outpatient Center not 
already associated with the claims file regarding the 
Veteran's claimed disorders from 2007 to the present.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992)).

Regarding the Veteran's service connection claim for a left 
foot disorder secondary to service-connected disability of 
postoperative excision of exostosis from navicular of right 
foot, a private opinion in November 2002 noted that the 
procedures performed to the left foot helped alleviate the 
Veteran's chronic condition of pes valgo planus deformity, 
which the physician believed was an aggravation of the 
underlying condition while he was in the army.  In May 2007, 
a private physician provided the opinion that it was not 
uncommon and highly likely after years of compensating with 
an antalgic gait; the Veteran's symptoms would progressively 
worsen and affect the surrounding areas including the left 
lower extremity.  In January 2004, a VA examiner related the 
Veteran's left foot pain to his surgery.  A VA examination in 
September 2006 provided the opinion that the left foot 
condition was less likely than not secondary to status post 
navicular exostosis excision of the right foot and less than 
50/50 probability that it is related to the right foot 
condition.  The examiner noted that he could not explain the 
magnitude of the left foot pain condition based on upon the 
right foot problems.  The Board observes that the examiner 
did not provide a rationale for his opinions.  The probative 
value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  A medical opinion is adequate when it is based upon 
consideration of the veteran's prior medical history and 
examinations and describes the disability in sufficient 
detail so that the Board's "'evaluation of the claimed 
disability will be a fully informed one.'"  Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).   Based on the 
foregoing, the Board finds that another VA examination and 
opinion for the Veteran's left foot disorder is warranted in 
order to fairly decide the claim. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should associate with the claims 
file treatment records from Beaumont VA 
Outpatient Center from 2007 to the 
present.   

2.	The RO should provide the veteran with 
a VA examination to determine the 
etiology of any left foot disorder that 
may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
left foot disability found on 
examination is at least as likely than 
not (i.e., a fifty percent or greater 
probability) caused by or aggravated by 
the Veteran's service-connected 
postoperative excision of exostosis 
from navicular of right foot.  The 
examiner should provide a complete 
rationale for conclusions reached.   
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

3.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claims of entitlement to service 
connection for a left foot disorder and 
major depression and whether new and 
material evidence has been submitted to 
reopen the claims of entitlement to 
service connection for multiple 
extremity arthritis and a bilateral hip 
disorder based on a review of the 
entire evidentiary record.  If the 
benefit sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


